DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 11/18/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 11/26/2018.
Claims 1-20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Response to Amendment

Amendments to claims are effective to overcome the 112(b) rejection and the 101 rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection and the previous 101 rejection have been withdrawn.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejections in view of Anisimovich et al. (U.S. Publication No. 2017/0364503).

Claim Objections

Claims 17 and 19 are objected to because of the following informalities:  

Regarding claim 17, the term “the second token” in line 8 should be “the second input token” for properly referencing the term “a second input token” recited in line 2 and for being consistent in claim language.

Regarding claim 19, the term “the token” in line 2 should be “the input token” for properly referencing the term “an input token” recited in line 4 of claim 15 and for being consistent in claim language.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-14 (effective filing date 11/26/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (U.S. Publication No. 2016/0094889, Publication date 03/31/2016), and further in view of Anisimovich et al. (U.S. Publication No. 2017/0364503, Publication date 12/21/2017).

As to claim 1, Venkataraman et al. teaches:
“A computing system” (see Venkataraman et al., Abstract and Fig. 5) comprising:
“one or more hardware processors” (see Venkataraman et al., Fig. 3 and [0042]) to:
“process a token received from a user input into a user interface” (see Venkataraman et al., [0094] and [0097] for receiving/processing a search query from a user by identifying/extracting keyword(s) from the search query, wherein the search query or keyword(s) extracted from the search query can be broadly interpreted as equivalent to a token (i.e., a string of characters); also see [0087]-[0088]);
“determine a query entity associated with the token and an entity type associated with the query entity” (see Venkataraman et al., [0076] and [0088] in response to receiving the search query and/or keywords, determining and assigning an identifier/indicator to the search query and/or keywords, wherein each identifier/indicator representing a category, entity, or generic representation of the search query as disclosed is interpreted as a query entity and/or an entity type as recited)); and
Venkataraman et al., Fig. 5 and [0076] for displaying a text box labeled with “Actor” as a tag associated with the text/token “Tom Cruise”, wherein “Actor” is an entity type assigned to the search query or query entity “Tom Cruise”, and wherein the text box labeled with “Actor” is interpreted as a graphical indicator indicating the determined entity type as recited).
However, Venkataraman et al. does not explicitly teach a feature of displaying graphical indicator based on color or shade to indicate different entity types as equivalently recited as follows:
“the graphical indicator comprising at least a particular color or shade to indicate the determined entity type”.
On the other hand, Anisimovich et al. teaches a feature of displaying graphical indicator based on color or shade to indicate different entity types (see Anisimovich et al., [0048] for highlighting the tokens representing recognized named entities, e.g., tokens associated with each category/type of the named entities may be highlighted by certain color, wherein highlighting a token with a particular color is interpreted as displaying graphical indicator comprising at least a particular color to indicate the determined entity type as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anisimovich et al.'s teaching to Venkataraman et al.’s system by implementing a feature of highlighting a token/keyword with a particular to indicated the determined entity type associated with the token/keyword.  Ordinarily skilled artisan would have been motivated to do so to provide Venkataraman et al.’s system with an alternative and/or effective way to indicate an identifier or entity type associated with a text Venkataraman et al. and Anisimovich et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving/processing text input, identifying entity type(s) associated with tokens/keywords in the text input and displaying tokens/keywords in association with the identified entity types.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“wherein the entity type is a measure or a dimension” (see Venkataraman et al., [0076] and [0088] wherein each identifier/indicator can be a measure (e.g., show time) or dimension (e.g., actor)).

As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“receive a second token input by the user into the user interface during display of the graphical indicator on the user interface in association with the token” (see Venkataraman et al., Fig. 5 and [0079] for receiving a second search query (i.e., second token));
“in response to reception of the second token, determine a second query entity associated with the second token, the second query entity associated with a second entity type” (see Venkataraman et al., Fig. 5 and [0079] for assigning a second indicator to the second search 
“display a second graphical indicator on the user interface in association with the second token during display of the graphical indicator on the user interface in association with the token, the second graphical indicator indicating the determined second entity type” (see Venkataraman et al., Fig. 5 and [0079] for displaying a text box labeled with “Start Time” as a tag associated with the search query “Tonight”, wherein “Start Time” is a query entity or an entity type assigned to the search query “Tonight”, and wherein the text box labeled with “Start Time” is interpreted as a graphical indicator indicating the determined entity type as recited).

As to claim 4, this claim is rejected based on the same reason as above to reject claim 3 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“wherein the entity type is a measure and the second entity type is a dimension” (see Venkataram et al., Fig. 6 for examples of entity types), the computing system further to:
“receive a query comprising the query entity and the second query entity” (see Venkataram et al., Fig. 5 and [0113] for receiving the first search query associated with the first identifier (i.e., the query entity) and the second search query associated with the second identifier (i.e., the second query entity) and merging the first search query and the second search query);
“execute the query to determine a result set” (see Venkataraman et al., Fig. 5 and [0115] for executing the new search based on both the first search query and the second search query to generate and display search results in the search results area); and
Venkataraman et al., Fig. 5 for a list of media assets in the Search Results area).

As to claim 5, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“wherein the query entity is not identical to the token” (see Venkataraman et al., Fig. 5 wherein the tag “Actor” (i.e., query entity) is not identical to the search query “Tom Cruise” (i.e., token)).

As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“receive a query comprising the query entity” (see Venkataraman et al., Fig. 5, [0076] and [0079] for receiving the search query 514a  “Tom Cruise” including the tag “Actor” (i.e., the query entity));
“execute the query to determine a result set” (see Venkataraman et al., [0079] for performing a search based on the search query 514a); and
“display a visualization of the result set on the user interface” (see Venkataraman et al., [0103] for performing a search based on the received search query and displaying the search results).


Venkataraman et al. as modified by Anisimovich et al. teaches:
“display the query on the user interface during display of the visualization of the result set on the user interface” (see Venkataraman et al., Fig. 5 and [0103] for displaying the search results along with the search query and its assigned tag/indicator);
“receive a second token input by the user into the user interface during display of the query on the user interface and during display of the visualization of the result set on the user interface” (see Venkataraman et al., Fig. 5, [0079] and [0104] for receiving further user input (e.g., the second search query 514b));
“in response to reception of the second token, determine a second query entity associated with the second token, the second query entity associated with a second entity type” (see Venkataraman et al., Fig. 5 and [0079] for determining/assigning a second indicator to the second search result);
“display a second graphical indicator on the user interface in association with the second token during display of the query on the user interface and during display of the visualization of the result set on the user interface, the second graphical indicator indicating the determined second entity type” (see Venkataraman et al., Fig. 5, [0079] and [0104] for displaying the first search query and the second search query along with their assigned indicators after performing a search on the first search query, wherein the text box labeled with “Start Time” presented as a tag associated with the second search query 514a is interpreted as a second graphical indicator as recited);
Venkataraman et al., Fig. 5 and [0115] for performing a new search based on both the first search query 514a and the second search query 514b); and
“display a second visualization of the second result set on the user interface” (see Venkataraman et al., Fig. 5 for a list of media assets in the Search Results area).

As to claim 8, Venkataraman et al. teaches:
“A computer-implemented method” (see Venkataraman et al., Abstract and Fig. 5) comprising:
“processing a token received from a user input into a user interface” (see Venkataraman et al., [0094] and [0097] for receiving/processing a search query from a user by identifying/extracting keyword(s) from the search query, wherein the search query or keyword(s) extracted from the search query can be broadly interpreted as equivalent to a token (i.e., a string of characters); also see [0087]-[0088]);
“determining a query entity associated with the token and an entity type associated with the query entity” (see Venkataraman et al., [0076] and [0088] in response to receiving the search query and/or keywords, determining and assigning an identifier/indicator to the search query and/or keywords, wherein each identifier/indicator representing a category, entity, or generic representation of the search query as disclosed is interpreted as a query entity and/or an entity type as recited); and
“initiating display, on the user interface, of a graphical indicator associated with the token, the graphical indicator …to indicate the determined entity type” (see Venkataraman et al., Fig. 5 and [0076] for displaying a text box labeled with “Actor” as a tag associated with the 
However, Venkataraman et al. does not explicitly teach a feature of displaying graphical indicator based on color or shade to indicate different entity types as equivalently recited as follows:
“the graphical indicator comprising at least a particular color or shade to indicate the determined entity type”.
On the other hand, Anisimovich et al. teaches a feature of displaying graphical indicator based on color or shade to indicate different entity types (see Anisimovich et al., [0048] for highlighting the tokens representing recognized named entities, e.g., tokens associated with each category/type of the named entities may be highlighted by certain color, wherein highlighting a token with a particular color is interpreted as displaying graphical indicator comprising at least a particular color to indicate the determined entity type as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anisimovich et al.'s teaching to Venkataraman et al.’s system by implementing a feature of highlighting a token/keyword with a particular to indicated the determined entity type associated with the token/keyword.  Ordinarily skilled artisan would have been motivated to do so to provide Venkataraman et al.’s system with an alternative and/or effective way to indicate an identifier or entity type associated with a text string.  In addition, both of the references (Venkataraman et al. and Anisimovich et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving/processing text input, identifying entity type(s) associated with 

As to claim 9, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“wherein the entity type is a measure or a dimension” (see Venkataraman et al., [0076] and [0088] wherein each identifier/indicator can be a measure (e.g., show time) or dimension (e.g., actor)).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“receiving a second token input by the user into the user interface during display of the graphical indicator on the user interface in association with the token” (see Venkataraman et al., Fig. 5 and [0079] for receiving a second search query (i.e., second token));
“in response to receiving the second token, determining a second query entity associated with the second token, the second query entity associated with a second entity type” (see Venkataraman et al., Fig. 5 and [0079] for assigning a second indicator to the second search query, wherein the second indicator (e.g., “Start Time”) can be interpreted as a query entity or entity type as recited); and
Venkataraman et al., Fig. 5 and [0079] for displaying a text box labeled with “Start Time” as a tag associated with the search query “Tonight”, wherein “Start Time” is a query entity or an entity type assigned to the search query “Tonight”, and wherein the text box labeled with “Start Time” is interpreted as a graphical indicator indicating the determined entity type as recited).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 10 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“wherein the entity type is a measure and the second entity type is a dimension” (see Venkataram et al., Fig. 6 for examples of entity types), further comprising:
“receiving a query comprising the query entity and the second query entity” (see Venkataram et al., Fig. 5 and [0113] for receiving the first search query associated with the first identifier (i.e., the query entity) and the second search query associated with the second identifier (i.e., the second query entity) and merging the first search query and the second search query);
“executing the query to determine a result set” (see Venkataraman et al., Fig. 5 and [0115] for executing the new search based on both the first search query and the second search query to generate and display search results in the search results area); and
“displaying a visualization of the result set on the user interface” (see Venkataraman et al., Fig. 5 for a list of media assets in the Search Results area).


Venkataraman et al. as modified by Anisimovich et al. teaches: 
“wherein the query entity is not identical to the token” (see Venkataraman et al., Fig. 5 wherein the tag “Actor” (i.e., query entity) is not identical to the search query “Tom Cruise” (i.e., token)).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
“receiving a query comprising the query entity” (see Venkataraman et al., Fig. 5, [0076] and [0079] for receiving the search query 514a  “Tom Cruise” including the tag “Actor” (i.e., the query entity));
“executing the query to determine a result set” (see Venkataraman et al., [0079] for performing a search based on the search query 514a); and
“displaying a visualization of the result set on the user interface” (see Venkataraman et al., [0103] for performing a search based on the received search query and displaying the search results).

As to claim 14, this claim is rejected based on the same reason as above to reject claim 13 and is similarly rejected including the following:
Venkataraman et al. as modified by Anisimovich et al. teaches:
Venkataraman et al., Fig. 5 and [0103] for displaying the search results along with the search query and its assigned tag/indicator);
“receiving a second token input by the user into the user interface during display of the query on the user interface and during display of the visualization of the result set on the user interface” (see Venkataraman et al., Fig. 5, [0079] and [0104] for receiving further user input (e.g., the second search query 514b));
“in response to reception of the second token, determining a second query entity associated with the second token, the second query entity associated with a second entity type” (see Venkataraman et al., Fig. 5 and [0079] for determining/assigning a second indicator to the second search result);
“adding a second graphical indicator to the user interface in association with the second token during display of the query on the user interface and during display of the visualization of the result set on the user interface, the second graphical indicator indicating the determined second entity type” (see Venkataraman et al., Fig. 5, [0079] and [0104] for displaying the first search query and the second search query along with their assigned indicators after performing a search on the first search query, wherein the text box labeled with “Start Time” presented as a tag associated with the second search query 514a is interpreted as a second graphical indicator as recited);
“executing a second query including the query and the second query entity to determine a second result set” (see Venkataraman et al., Fig. 5 and [0115] for performing a new search based on both the first search query 514a and the second search query 514b); and
Venkataraman et al., Fig. 5 for a list of media assets in the Search Results area).

Claims 15-20 (effective filing date 11/26/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (U.S. Publication No. 2016/0094889, Publication date 03/31/2016), in view of Mathias et al. (U.S. Publication No. 2017/0278514, Publication date 09/28/2017), and further in view of Anisimovich et al. (U.S. Publication No. 2017/0364503, Publication date 12/21/2017).

As to claim 15, Venkataraman et al. teaches:
“A computer-implemented system” (see Venkataraman et al., Abstract and Fig. 5) comprising:
“a non-transitory storage medium to store executable instructions” (see Venkataraman et al., [0062]); and 
“one or more hardware processors to execute the instructions to implement” (see Venkataraman et al., [0042] and [0062]):
“a mapper to map the input token to a query entity comprising a keyword or a database schema attribute” (see Venkataraman et al., Fig. 5 and [0076] for assigning/mapping a search query (i.e., input token) with an indicator representing an entity (i.e., query entity), wherein any code/module for assigning/associating an indicator with the search query as disclosed can be interpreted as equivalent to a mapper as recited); and
“an application to generate a graphical indicator indicating an entity type of the query entity, generate a user interface, and initiate display, on the user interface, of the graphical Venkataraman et al., Fig. 5 and [0076] for displaying a text box labeled with “Actor” as a tag associated with the search query “Tom Cruise”, wherein “Actor” is a query entity or an entity type assigned to the search query “Tom Cruise”, and wherein the text box labeled with “Actor” is interpreted as a graphical indicator indicating a type of the query entity as recited, wherein code/instructions for generating and displaying the search query and the tag as disclosed can be interpreted as equivalent to the application as recited).
In addition, Venkataraman et al. teaches processing a search query/input to identify keywords associated with the search query and identify identifier/indicator (i.e., entity type) to assigned to the search query or keyword based on knowledge graph (see Venkataraman et al., [0087]-[0088]).
However, Venkataraman et al. does not explicitly teach a feature of processing a search query/input to identify a part of speech associated with each segment of text (i.e., keyword or token) and identify an entity type associated with each segment of text based on the part of speech associated with each segment of text as equivalently recited as follows:
“a parser to identify a part of speech associated with an input token”;
“a mapper to map the input token to a query entity comprising a keyword or a database schema attribute based on the part of speech”.
On the other hand, Mathias et al. teaches a feature of processing a search query/input to identify a part of speech associated with each segment of text (i.e., keyword or token) and identify an entity type associated with each segment of text based on the part of speech associated with each segment of text (see Mathias et al., Fig. 7B and [0067] for identifying a part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mathias et al.'s teaching to Venkataraman et al.’s system by implementing a feature of parsing the query input to identify its part of speech and identify its entity type or classification based on its part of speech.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Mathias et al., [0067], to provide Venkataraman et al.’s system with an effective way to identify intent of user input.  In addition, both of the references (Venkataraman et al. and Mathias et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving user input and identifying entity type(s) associated with the user input.  This close relation between both of the references highly suggests an expectation of success when combined.
Venkataraman et al. as modified by Mathias et al. teaches displaying graphical indicator associated with a query/keyword/token to identify an entity type associated with the query/keyword/token (see Venkataraman et al., Fig. 5).
However, Venkataraman et al. does not explicitly teach a feature of displaying a graphical indicator based on color or shade to indicate different entity types as equivalently recited as follows:
“the graphical indicator comprising at least a particular color or shade to indicate the determined entity type”.
On the other hand, Anisimovich et al. teaches a feature of displaying graphical indicator based on color to indicate different entity types (see Anisimovich et al., [0048] for highlighting the tokens representing recognized named entities, e.g., tokens associated with each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anisimovich et al.'s teaching to Venkataraman et al.’s system (as modified by Mathias et al.) by implementing a feature of highlighting a token/keyword with a particular to indicated the determined entity type associated with the token/keyword.  Ordinarily skilled artisan would have been motivated to do so to provide Venkataraman et al.’s system with an alternative and/or effective way to indicate an identifier or entity type associated with a text string.  In addition, both of the references (Venkataraman et al. and Anisimovich et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, receiving/processing text input, identifying entity type(s) associated with tokens/keywords in the text input and displaying tokens/keywords in association with the identified entity types.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 16, this claim is rejected based on the same reason as above to reject claim 15 and is similarly rejected including the following:
Venkataraman et al. as modified by Mathias et al. and Anisimovich et al. teaches:
“wherein the entity type is a measure or a dimension” (see Venkataraman et al., [0076] and [0088] wherein each identifier/indicator can be a measure (e.g., show time) or dimension (e.g., actor)).


Venkataraman et al. as modified by Mathias et al. and Anisimovich et al. teaches:
“the parser to identify a second part of speech associated with a second input token” (see Venkataraman et al., Fig. 5 and [0079] for receiving a second search query (i.e., second token); also see Mathias et al., [0067] for identifying a part of speech associated with each segment of text (i.e., the second search query “Tonight”));
“the mapper to map the second input token to a second query entity comprising a keyword or a database schema attribute based on the second part of speech” (see Venkataraman et al., Fig. 5 and [0079] for assigning a second indicator to the second search query, wherein the second indicator (e.g., “Start Time”) can be interpreted as a query entity or entity type as recited; also see Mathias et al., [0067] for identifying a part of speech associated with each segment of text (i.e., the second search query “Tonight”) and processing the text tags with its parts of speech to identify a classification or entity type associated with each segment of text); and
“an application to generate a second graphical indicator indicating a type of the second query entity, wherein the generated user interface includes the second graphical indicator displayed in association with the second token” (see Venkataraman et al., Fig. 5 and [0079] for displaying a text box labeled with “Start Time” as a tag associated with the search query “Tonight”, wherein “Start Time” is a query entity or an entity type assigned to the search query “Tonight”, and wherein the text box labeled with “Start Time” is interpreted as a graphical indicator indicating the determined entity type as recited).


Venkataraman et al. as modified by Mathias et al. and Anisimovich et al. teaches:
“wherein the entity type is a measure and the second entity type is a dimension” (see Venkataram et al., Fig. 6 for examples of entity types), further comprising:
“a query server to receive a query comprising the query entity and the second query entity, and to execute the query to determine a result set” (see Venkataram et al., Fig. 5 and [0113] for receiving the first search query associated with the first identifier (i.e., the query entity) and the second search query associated with the second identifier (i.e., the second query entity) and merging the first search query and the second search query; also see [0115] for executing the new search based on both the first search query and the second search query to generate and display search results in the search results area, wherein any code/module for receiving search queries and performing search queries as disclosed can be interpreted as equivalent to a query server as recited); and
“the application to include a visualization of the result set on the user interface” (see Venkataraman et al., Fig. 5 for a list of media assets in the Search Results area, wherein any code/module for displaying search results on the user interface as disclosed can be interpreted as equivalent to the application as recited).
.
As to claim 19, this claim is rejected based on the same reason as above to reject claim 15 and is similarly rejected including the following:
Venkataraman et al. as modified by Mathias et al. and Anisimovich et al. teaches:
Venkataraman et al., Fig. 5 wherein the tag “Actor” (i.e., query entity) is not identical to the search query “Tom Cruise” (i.e., token)).

As to claim 20, this claim is rejected based on the same reason as above to reject claim 15 and is similarly rejected including the following:
Venkataraman et al. as modified by Mathias et al. and Anisimovich et al. teaches:
“a query server to receive a query comprising the query entity, and to execute the query to determine a result set” (see Venkataraman et al., Fig. 5, [0076] and [0079] for receiving the search query 514a  “Tom Cruise” including the tag “Actor” (i.e., the query entity)) and performing a search based on the search query 514a, wherein any code/module for receiving search queries and performing search queries as disclosed can be interpreted as equivalent to a query server as recited); and
“the application to include a visualization of the result set on the user interface” (see Venkataraman et al., [0103] for performing a search based on the received search query and displaying the search results, wherein any code/module for displaying search results on the user interface as disclosed can be interpreted as equivalent to the application as recited).






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164